Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 
Applicant argues that each and every limitation of the claim is not alleged as being taught.  Examiner disagrees.  Every limitation is cited as being addressed by the prior art.  Applicant uses Examiner’s explanation and rationale of cited references as evidence of this.  Examiner asserts that each and every limitation is addressed in the office action.  Examiner asserts that further description, support, and interpretation of the prior art, in the office action does not equate to not addressing claim limitations, but rather the opposite.
Examiner argues that all of the prior art and combination of prior art, contains elements of the supposed claim limitation that has not been addressed.  The prior art is directed towards a plurality of video windows, or a GUI, is prioritized is constantly updated, or cycled in order to be presented to an analyst.   Applicant has put forth no supporting arguments about how the current claim limitations are different than the prior art cited by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava US 2020/0067985 in view of Choi US 2006/0031938 in view of Tamir US 2018/0219908. 

(teaches a comprehensive security operations center with a plurality of display options to display to a security analysts security incidents associated with network elements that are monitored, where the parameters indicate an IP address of the element, context information, and a severity level)

Choi teaches generating, by the management service, a plurality of monitoring views, summarizing in real-time various categories of potential security-related issues detected by the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the plurality of monitoring views based on the plurality of parameters of Choi with the monitors of Bhargava because it provides a network analyst more efficient information.

Tamir teaches assigning, by the management service, a priority to each monitoring view of the plurality of monitoring views based on the respective priorities of those of the plurality of monitored network elements associated with the monitoring view; and facilitating monitoring of the SOC by the security analyst, by the management service, causing a video to be presented on the display device that cycles through the plurality of monitoring views in accordance with their respective assigned priorities.  [0051]-[0063]  (teaches a plurality of prioritizing by severity and distinguishing monitoring views according to assigned priorities)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Tamir with the display of Bhargava because it helps security analysts efficiently use their time.
As per claims 2, 12 Choi teaches The method of claim 1, wherein the display device periodically 

Choi explicitly teaches monitors for showing said reports [0089][0101] (displays network elements and incidents associated therewith)


As per claims 10, 20  Choi teaches The method of claim 1, wherein the severity level associated with each of the plurality of network elements is analyzed by a network analyzer operatively coupled with the plurality of network elements. [0158][0159][0161] (teaches classifying incidents associated with network elements (attackers) and severity level)

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava US 2020/0067985 in view of Choi US 2006/0031938 in view of Rappaport US 2013/0088963

As per claims 3, 13 Bhargava teaches The method of claim 1, wherein the display device of the security analyst comprises a television (TV) and wherein the management service comprises an application running on a TV operating system of the digital media streaming player 
Rappaport explicitly teaches the display is a TV [0046][0047]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the TV of Rappaport with the prior art because it is a common well known display technology.Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava US 2020/0067985 in view of Choi US 2006/0031938 in view of Chin US 6,456,206
As per claims 9, 19 Chin teaches The method of claim 1, wherein the management service presents a topological representation of the enterprise network. (Column 2 lines 12-19) (topographical enterprise map)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Chin with the prior art because it provides a security analyst with more visual options.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439